Citation Nr: 0003492	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as chloracne, to include as due to herbicide 
exposure.

2.  Whether a claim received in July 1969 for service 
connection for a back disability remains open.  

3.  Entitlement to an increased disability for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased disability for a shell 
fragment wound, right thigh, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) by reason 
of service-connected disabilities



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife of Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein increased 
disability evaluations were denied for PTSD and a shell 
fragment wound, right thigh, and wherein entitlement to TDIU 
was denied.  

The veteran also appeals a May 1998 letter from the RO 
wherein it was determined that a prior unappealed denial of 
service connection for a back disability is final and an 
April 1999 rating action wherein service connection for 
chloracne was denied.

The issues of entitlement to increased ratings for PTSD and a 
shell fragment wound, right thigh, along with entitlement to 
TDIU and service connection for chloracne require further 
development.  (See REMAND, below)



FINDINGS OF FACT

1.  In July 1969, the RO denied service connection for a back 
disability. 

2.  A September 1982 rating action confirmed and continued 
the July 1969 denial of the veteran's claim for service 
connection for a back disability.  

3.  In October 1982, the veteran was notified of the denial 
of his claim for service connection for a back disability and 
was furnished with his procedural and appellate rights.

4.  A notice of disagreement of the RO decision was not 
received by October 1983. 


CONCLUSION OF LAW

A timely notice of disagreement of the July 1969 rating 
action and the subsequent rating action of September 1982 has 
not been received.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§  20.201, 20.302 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, except in the case of simultaneously 
contested claims, a claimant, or his or her representative, 
must file a notice of disagreement (NOD) with a determination 
by the agency of original jurisdiction within one year from 
the date that that agency mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.302 (1999).

With respect to his claim for service connection for a back 
disability, a rating decision was rendered in July 1969 that 
denied service connection for a lumbar spine disability.  The 
veteran contends that he was not notified of this decision 
and that his claim, therefore, remains open.  However, the 
Board notes that in August 1982, the veteran sought to reopen 
his claim for service connection for a "lower back" 
disability.  By means of a September 1982 rating action, 
service connection for a lumbar spine disability was denied.  
The veteran was notified of this continued denial of service 
connection and furnished with a copy of his procedural and 
appellate rights in October 1982.  Accordingly, the veteran 
had until October 1983 (one year following notification) to 
file an NOD of the September 1982 action.  

The regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
Notice of Disagreement (NOD) must be in terms that can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (1999).  An NOD postmarked before the expiration of 
the one year period will be accepted as timely filed.  If no 
NOD is filed within the prescribed period, the action or 
determination by the agency of original jurisdiction shall 
become final and the claim will not thereafter be reopened or 
allowed, except as may be provided by regulations not 
inconsistent with Title 38, United States Code.  38 U.S.C.A. 
§ 7105 (b)(1)(c) (West 1991 & Supp. 1999). 

A review of the veteran's claims folder does not show that a 
timely NOD of the either the July 1969 rating action or the 
September 1982 rating action was received.  In particular, 
the evidence does not show that a NOD was received prior 
within one year of the veteran's notice of the denial of his 
claim, i.e. prior to October 1983.  Accordingly, the 
September 1982 decision became final in October 1983.  
38 C.F.R. §§ 3.104, 20.302 (1999).



ORDER

The September 1982 rating decision is final with respect to 
the veteran's claim for service connection for a back 
disability. 


REMAND

A review of the claims folder indicates that service 
connection for chloracne was denied by the RO by means of an 
April 1999 rating action.  The veteran was notified of the 
denial at that time.  Subsequent to this denial, the veteran 
appeared before the undersigned Member of the Board sitting 
at the RO in October 1999.  As stated previously, the 
regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  At the October 1999 hearing, the veteran 
expressed his disagreement with the denial of his claim for 
service connection for chloracne.  Subsequent to the October 
1999 hearing, the veteran's testimony and contentions were 
memorialized in a transcript of the hearing.  The Board will 
construe his testimony and the transcript of the hearing as 
an NOD to the April 1999 rating action.  See 38 C.F.R. 
§ 20.201 (1999).  The October 1999 NOD initiated review by 
the Board of the RO's denial of the claim, and the issue must 
be remanded to have the RO issue a Statement of the Case 
regarding the claim.  Manlincon v. West, 12 Vet. App. 238 
(1999)

Additionally, the United States Court of Appeals for Veterans 
Claims (Court), formerly the United States Court of Veterans 
Appeals, has held that VA has a duty to assist veterans in 
the development of facts pertinent to their well grounded 
claims, under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the 
Board finds that the veteran's claims for increased 
disability ratings as well as his claim for TDIU are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented claims that are 
plausible.  

It is noted that the veteran indicated at the October 1999 
Board hearing that he is currently in receipt of disability 
benefits from the Social Security Administration.  However, 
it appears as though the medical records relied upon by the 
Social Security Administration are not associated with the 
veteran's claims folder.  The Board notes that VA's duty to 
assist veterans in developing facts pertinent to their claims 
includes requesting information from other federal 
departments or agencies, and where VA has notice that the 
veteran is receiving Social Security Administration 
disability benefits, the records relied upon in making that 
determination are pertinent to his VA claim and must be 
associated with his claims folder.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the Board finds that a 
remand is in order to obtain the veteran's records from the 
Social Security Administration.

Accordingly, the case is REMANDED for the following 
development:

1.  With respect to a claim for service 
connection for chloracne, the RO should 
furnish to the veteran and his 
representative a Statement of the Case 
summarizing the law and evidence relied 
on in the determination of this claim.  
The RO should also inform the veteran of 
his appellate rights with respect to this 
claim. 

2.  The RO should ask the veteran to 
supply the names and addresses of all 
doctors and medical providers who 
provided treatment for his PTSD and right 
thigh disability since July 1999.  After 
obtaining the appropriate releases, the 
RO should obtain the medical records from 
those medical providers.  The RO should 
also seek to obtain medical records from 
the Social Security Administration 
relating to the veteran's application for 
and award of Social Security benefits. 

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that any 
failure to cooperate with the requested development may have 
an adverse effect upon his claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 



